Citation Nr: 0831864	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  01-08 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for pes planus and plantar fasciitis with calcaneal 
spur and hyperkeratotic lesions, right foot (foot 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1983 to July 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for a 
calcaneal spur of the right foot and assigned a 
noncompensable evaluation.  A March 2004 rating decision 
granted service connection for pes planus and plantar 
fasciitis with hyperkeratotic lesions of the right foot.  
That rating decision combined this disability with the 
service-connected calcaneal spur of the right foot for rating 
purposes, as there are multiple disabilities effecting the 
foot which is analogous to a disability of the entire foot.  
The Board remanded the claim for additional development in 
November 2007.

Since the April 2008 supplemental statement of the case, the 
veteran submitted additional VA medical records from July 
2008.  These records show some complaints about his ankles 
and a lesion in his right eye.  As this is not evidence 
relevant to the appeal, the Board can properly make a 
decision in this case.


FINDING OF FACT

The veteran's right foot disability is manifested by pain, 
tenderness, a mildly limited range of motion, excessive 
pronation, abducted gait, and everted heel, but no 
interference with his ability to perform his job or the 
activities of daily living.


CONCLUSION OF LAW

The veteran's right foot disability does not meet the 
criteria for an evaluation in excess of 20 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2006); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5284 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his right foot disability is more 
severe than a 20 percent rating indicates.

Duties to Notify and Assist

1.  Duty to Notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

2.  Duty to Assist

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
has submitted private and VA treatment records.  The veteran 
did not respond to VA's January 2008 request that he sign and 
return an authorization for medical records at the Memphis 
Orthopedic Group.  The veteran was afforded a VA medical 
examination in September 2006.  Although he contends his 
disability has gotten worse since that time, the medical 
evidence shows a consistent level of disability.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Initial Evaluation for a Right Foot Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, the Board has 
considered the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In an 
appeal from an initial rating, the Board must consider the 
medical evidence during the entire period since the veteran's 
claim was first filed.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's right foot disability is currently evaluated as 
20 percent disabling under Diagnostic Code (DC) 5284, which 
rates other foot injuries.  Under DC 5284, moderately severe 
foot injury warrants a 20 percent evaluation, severe foot 
injury warrants a 30 percent evaluation, and actual loss of 
use of the foot warrants a 40 percent evaluation. 38 C.F.R. § 
4.71a, DC 5284.  The Board observes that the words 'slight,' 
'moderate,' and 'severe' are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

The veteran's most recent VA examination was in September 
2006.  He complained of pain on the plantar aspect of the 
foot, primarily when walking.  Pain was a 4 out of 10 but 
became a 10 out of 10 after a full day of work.  According to 
the veteran, the pain was not limiting but did require him to 
sit for it to improve.  The examiner noted that the pain 
could possibly become limiting, particularly after the 
veteran was on his feet all day.  He could perform activities 
of daily living.  He wore inserts in his shoes but reported 
that they did not help.  Dorsiflexion was to 10 degrees and 
planter flexion was to 20 degrees, with some pain.  There was 
no instability, edema, weakness, or tenderness.  He could 
walk and sit without difficulty.  There was a callous on the 
fifth metatarsal.  Forefoot and midfoot were not misaligned.

The veteran also attended a previous VA examination December 
2003.  He complained of occasional pain in his big toe and 
constant pain in his foot as the day progressed.  He did not 
have tingling or numbness.  He wore orthotic shoes but they 
did not really help.  He was on his feet most of the day for 
work and was able to perform all of the activities of daily 
living without much difficulty.  The veteran could walk with 
a normal heel-toe gait.  The examiner noted that he had 
flexible flat feet.  Range of motion of the ankle was full 
and the veteran had good subtalar motion.  Tenderness over 
the plantar fasciis and three areas of hyperkeratitic tissue 
at weight-bearing areas were noted.  Radiologic examination 
showed narrowing and a spur formation on the right.  The 
examiner noted some pain on range of motion testing and that 
motion may be further limited during flare-ups.

The veteran's VA and private treatment records indicate a 
long history of complaints and treatment for the foot 
disability.  He was seen on multiple occasions for flat feet, 
tenderness, and painful keratotic lesions.  For example, the 
veteran's foot was swollen, tingling, and tender in April 
1996.  In June 1996, the veteran was advised by a medical 
provider to avoid prolonged standing and walking.  Radiologic 
examination showed mild degenerative calcaneal spurring.  An 
August 1999 radiologic examination showed loss of the normal 
plantar arch consistent with pes planus.  In September 2000, 
range of motion was limited with minimal pain and a new 
keratotic lesion had formed.  In May 2001, a private provider 
noted flat feet with tender areas and recommended that the 
veteran continue to wear prosthetic device if they relieve 
discomfort.  In September 2001 the veteran reported that no 
prosthetic or orthotic devices relieved his pain.

The veteran was seen in December 2001 for plantar fasciitis, 
complaining of pain in his right heel upon waking.  
Radiologic examination showed a dorsal osteophyte and a 
calcaneal spur.  The veteran was told to wear a 3D boot.  In 
June 2003, the veteran was noted to wear a 3D boot for help 
with his flat feet, which were mildly tender.  A June 2003 
note shows the veteran has some limited range of motion but 
with minimal pain and keratotic lesions.  In June 2004 the 
veteran had surgery on his right foot due to a hammer toe, 
hyperostosis of the great toe, and two keratotic lesions on 
the plantar aspect of the right foot.  An April 2005 notation 
indicates that the veteran had three keratotic lesions on his 
right foot.  There was excessive foot pronation and an  
abducted gait, and the heel was everted.  In March 2006 he 
was using crutches and put on light duty for his foot, but 
this was following a basketball injury.  He was seen in May 
2006 for pain in his arches and calluses.  Several keratotic 
lesions were noted.  Pronation was excessive, gait was 
abducted, and heel was everted.  Range of motion was limited.

In June 2000, the veteran complained that he could not work 
in the medical or industrial fields due to his foot pain.  
However, the Board notes that his September 2006 examination 
indicates that he is still working full time with minimal 
difficulty due to his feet.

The Board finds that these symptoms are best approximated by 
the veteran's current 20 percent rating under DC 5284, as 
they are moderately severe.  The veteran experiences a fair 
amount of pain with little relief from assistive devices such 
as orthotic shoes.  The veteran has been put on light duty or 
asked to avoid prolonged walking or standing on multiple 
occasions.  Range of motion is mildly limited by pain.  
Pronation is excessive, gait is abducted, and heel is 
everted.  However, these symptoms do not qualify as 
"severe" so as to merit a higher 30 percent rating.  
Despite the pain, the veteran has been able to maintain a job 
that requires him to stand on his feet all day and he is able 
to perform all activities of daily living, facts which 
suggest that the disability is not severe since the veteran 
is able to function relatively normally.

As the veteran's foot disability includes flatfoot, the Board 
has also considered whether a more favorable rating is 
available under DC 5276.  Under that diagnostic code, severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is unilateral in nature warrants a 20 
percent evaluation, and, if bilateral in nature, a 30 percent 
evaluation is warranted.  Pronounced acquired flatfoot with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances, that is unilateral in nature warrants a 
30 percent evaluation and, if bilateral in nature, a 
50 percent evaluation is warranted.  Again, the Board 
observes that the words 'slight,' 'moderate,' and 'severe' 
are not defined in the Schedule.

As the veteran is already rated separately for his right and 
left foot disabilities, a single 30 percent evaluation under 
DC 5276 for severe bilateral flatfoot would not be more 
favorable.  Although excessive pronation has been noted, 
tenderness is minimal, there is no indication of marked 
inward displacement and no evidence of severe spasms of the 
tendo Achilles on manipulation.  As such, a 30 percent rating 
for the unilateral right foot disability is not warranted.

The Board has considered whether a more favorable rating is 
available under any other diagnostic code.  Although the 
veteran's records indicate hammertoes, he is not service-
connected for this disorder.  In addition, his hallus valgus 
is separately rated.  Therefore, there is no more favorable 
code under which the veteran can be rated.

As there is no fatigability, weakness, or incoordination, and 
no marked limitation of range of motion, the Board finds that 
the veteran's right foot disability does not merit an 
evaluation greater than the currently assigned 20 percent.  
While the veteran does have pain and tenderness, there is no 
interference with the activities of daily living and the 
veteran can perform his job without interference from his 
foot disability.  The current 20 percent evaluation 
adequately encompasses the veteran's symptoms.

The Board has considered the veteran's contention that his 
right foot disability is more severe than a 20 percent 
rating.  While the veteran is certainly competent to testify 
to any symptoms related to his right foot, such as pain, he 
is not qualified to offer a medical opinion as to the 
severity of his medical condition.  See Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The preponderance of the evidence is against the veteran's 
claim for a higher evaluation.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for an 
evaluation in excess of 20 percent cannot be granted.


ORDER

The appeal for an initial rating in excess of 20 percent for 
pes planus and plantar fasciitis with calcaneal spur and 
hyperkeratotic lesions, right foot, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


